USCA4 Appeal: 21-6929      Doc: 13         Filed: 01/11/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6929


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CEDRIC DEON WASHINGTON,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. David C. Norton, District Judge. (2:09-cr-00800-DCN-4)


        Submitted: October 15, 2021                                       Decided: January 11, 2022


        Before GREGORY, Chief Judge, THACKER, Circuit Judge, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Cedric Deon Washington, Appellant Pro Se. Sean Kittrell, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6929      Doc: 13         Filed: 01/11/2022     Pg: 2 of 2




        PER CURIAM:

               Cedric Deon Washington, a federal prisoner, appeals from the district court’s order

        denying his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as

        amended by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194,

        5239. We review a district court’s order denying a compassionate release motion for abuse

        of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021), cert. denied, No.

        21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021). We have reviewed the record and

        discern no abuse of discretion. The district court denied Washington’s motion after

        assessing the applicable 18 U.S.C. § 3553(a) factors and sufficiently explained its reasons

        for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing

        amount of explanation required for denial of compassionate release motion). We therefore

        affirm the district court’s order. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2